 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlbertson's, Inc. and Barbara J. Miller, Petitionerand Kathy M. Wright, Petitioner and UnitedFood and Commercial Workers Union, DistrictLocal No. 1614, Chartered by United Food andCommercial Workers International Union,AFL-CIO, CLC. Cases 19-RD-1907 and 19-RD-190830 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon petitions duly filed under Section 9(c) ofthe National Labor Relations Act, a consolidatedhearing was held 13 January 1983. On 26 January1983 the Regional Director for Region 19 issued aDecision and Order dismissing the instant petitions,finding that, notwithstanding the Employer'stimely withdrawal from a multiemployer bargain-ing association, there has been a historical mergerof the Employer's stores covered under the pastagreements with the Union and therefore the de-certification petitions for two separate stores inBoise, Idaho, are inappropriate as not being coex-tensive with the scope of the contract. Thereafter,in accordance with Section 102.67 of the NationalLabor Relations Board Rules and Regulations, thePetitioners filed a timely request for review of theRegional Director's decision contending, inter alia,that no multistore unit exists and that petitioned-forsingle-store units are appropriate. The Union filedan opposition to the Petitioners' request for review.By telegraphic order dated 27 April 1983, theBoard, with then Member Jenkins dissenting, grant-ed the Petitioners' request for review.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis proceeding and finds, in agreement with thePetitioners, that the petitioned-for single-store unitsare appropriate.The Employer, a Delaware corporation, operatesapproximately 400 supermarkets in several States,including Idaho. The Employer's Idaho Divisioncomprises approximately 32 stores in Idaho,Nevada, and Oregon. Of the 21 stores in the Stateof Idaho, 9 are in Boise and 3 are within 25 milesof Boise. Although the Idaho Division office staffprovides supervisory and support services to thestores, each store within the division has a store di-rector and department heads who hire, fire, train,and direct the employees working at each storeand who are held responsible for the profitabilityof the store.270 NLRB No. 22For more than 15 years, the Employer and theUnion have been parties to successive collective-bargaining agreements covering the Employer'sBoise area stores at which the Union had demon-strated majority status. Collective-bargaining wasconducted on a multiemployer basis between theUnion, the Employer, and five other employers.Each employer executed a separate document, andaddendums, supplements, and letters of understand-ing addressing unique circumstances of differentemployers and separate stores also were executed.Ratification of the collective-bargaining agreementswas accomplished by elections in which all cov-ered employees of all the employers participatedjointly.Of the Employer's 12 Boise area stores, 6 storesin Boise and I store in Nampa, Idaho, were cov-ered by the multiemployer contracts. Most of thesestores were covered by the successive multiem-ployer contracts for over 15 years. The Union andthe Employer added some of the newer stores tothe stores involved in the multiemployer bargainingupon the Union's demonstration of majoritystatus.1 In this manner the then-existing contractcoverage was extended to two stores, including theone involved in Case 19-RD-1908, in the late1970's. About the same time, the Union lost aBoard-conducted election at one new store andfailed to achieve majority status at another; both ofthese Boise area stores remain unrepresented.The Employer's Boise and Nampa stores cov-ered by the prior agreements with the Union2arenot coextensive with any geographic or administra-tive subdivision of the Employer. Transfers be-tween stores in the Boise area are infrequent andmust be approved by the local management of eachstore involved. As noted above, management per-sonnel at each store possess and exercise substantialautonomy with respect to day-to-day labor rela-tions matters.By letters dated 1 December 1982, the Employertimely withdrew from the multiemployer associa-tion and informed the Union that it intended to ne-gotiate individual contracts for each store. TheUnion responded, in a letter dated 7 December1982, that it considered the appropriate unit to becomposed of all of the Employer's stores located inthe geographical area covered by the multiemploy-er contract.As indicated, the Regional Director found that amultistore unit was established during the 15 yearsThe multiemployer contract does not contain an "add-on" clause. Cf.S B. Rest of Framingharnm. Inc., 221 NLRB 506 (1975); Houston Division ofthe Kroger Co., 219 NLRB 388 (1975); General Electric Co., 180 NLRB1049 (1970).' The most recent agreement expired 3 February 1983.132 ALBERTSON'S, INC.of multiemployer bargaining and that it survivedthe Employer's withdrawal from the multiemploy-er association. While noting that the multistore uniturged by the Union might not be appropriateabsent this bargaining history, he concluded thatsuch history must be given controlling weight. 3At issue is whether the Employer's stores undera multiemployer agreement constitute a multistoreunit after the withdrawal from multiemployer bar-gaining. In the circumstances here, we think not.The seven Boise area stores formerly covered bythe multiemployer contract would not be found toconstitute an appropriate unit for the purposes ofcollective bargaining in an initial unit determina-tion. They form less than one-fourth of the Em-ployer's Idaho Division and only one-third of thestores in the State of Idaho. More important, otherstores in the Boise area are not represented andwere not covered by the multiemployer contract.Additionally, as noted, each store's managementpersonnel hire, fire, train, and direct employees,and they control the few interstore transfers thatoccur. Thus, a unit consisting only of the Employ-er's stores previously covered by the contractwould not be found appropriate under our tradi-tional unit determination criteria.However, as the Regional Director properlynoted, relevant bargaining history may overridethose traditional criteria. We have long recognizedand enforced agreements between employers andunions to bargain regarding groups of facilities thatmay not have been considered appropriate unitshad we been called on to make a unit determina-tion. For example, agreements to add facilities tomultifacility units on a union's showing of majoritystatus at each facility are honored even though theresulting unit excludes facilities in the same geo-graphical area at which the union has not achievedmajority support. In those situations, our approvalof such units is premised on the voluntary nature oftheir establishment. We require that such an agree-ment of the parties be demonstrated by clear andunmistakable evidence of mutual intent. Althoughsuch intent existed in this case under the prior mul-tiemployer relationship, there is no evidence of anysort, let alone clear and unmistakable evidence, thatthe Employer and the Union agreed to continue tobargain on a multistore basis after the expiration of'See, e.g., Anheuser-Busch, 246 NLRB 29 (1979).the recent agreement. To the contrary, the Em-ployer informed the Union it intended to negotiateindividual agreements for each store. In these cir-cumstances, we do not find that the multiemployerhistory continues to be binding on the stores previ-ously covered by those agreements.4The factors considered by employers, unions,and employees in deciding whether to agree to bar-gaining on a multiemployer basis may differ fromthose considered by those same parties when decid-ing whether to bargain in a unit composed of sev-eral facilities of just one employer.5Once the Em-ployer timely withdrew from the multiemployergroup, a new determination of the appropriate unitfor bargaining became necessary, particularlywhere, as here, there is no geographic or adminis-trative congruence between the prior contract andthe Employer's operations and no showing of aseparate community of interest among those em-ployees, apart from the prior bargaining history.Accordingly, as the Employer's employees whoare represented by the Union do not constitute aseparate contractual unit or one in which the Em-ployer currently recognizes the Union such asmight serve to bar the instant decertification peti-tions, the petitioned-for single-store units are pre-sumptively appropriate and the dismissal of the pe-titions was improper.Accordingly, we will reinstate the petitions andremand this consolidated case to the Regional Di-rector for further processing.ORDERThe petitions are reinstated and the case is re-manded to the Regional Director for further appro-priate action.' Contrary to the Regional Director, we do not find that Anheuer-Busch, supra, and White-Wrstnghose Corp., 229 NLRB 667 (1977), sup-port his conclusion. Neither case involved prior multiplant bargaining ona multiemployer level. In both of those cases, among other distinguishingfactors, the employers continued to bargain on a multiplan basis with therespective unions. Here, once the Employer withdrew from the multiem-ployer association it made known to the Union its intention to bargain forsingle-store contracts.' For example an employer may join in multiemployer baretganing forvarious reasons including greter bargaining strength or expertise, com-petitive factors, or other considerations. The manner in which newlyopened facilities came under the coverage of the former agreements maynot be the same as would exist if there were separate agreements with theUnion. Thus, the manner of grouping of the employer's facilities underthe multiemployer agreement should not be controlling in the single-em-ployer context.133